                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                       CRIMINAL ACTION


VERSUS                                                                     No. 11-70


EUGENE THOMPSON                                                           SECTION I


                               ORDER & REASONS

      Before the Court is petitioner Eugene Thompson’s (“Thompson”) “motion1 for

sentencing reduction,” which the Court liberally construes as a motion to vacate, set

aside, or correct his sentence pursuant to 28 U.S.C. § 2255. Thompson previously filed

a motion to vacate, set aside, or correct his sentence pursuant to § 2255 on January

30, 2015, 2 which the Court dismissed with prejudice on July 8, 2015. 3

      Accordingly,

      IT IS ORDERED that Thompson’s motion be construed in part as a motion

for certification for this Court to consider the second or successive claims raised

therein.

      IT IS FURTHER ORDERED that this motion be and hereby is

TRANSFERRED to the United States Fifth Circuit Court of Appeals under the

authority of 28 U.S.C. § 1631 for that Court to determine whether petitioner is




1 R. Doc. No. 426.
2 R. Doc. No. 346.
3 R. Doc. No. 380.
authorized under 28 U.S.C. § 2244 and § 2255 to file the instant motion to vacate in

this Court.

      New Orleans, Louisiana, November 26, 2019.



                                         _______________________________________
                                                   LANCE M. AFRICK
                                         UNITED STATES DISTRICT JUDGE




                                         2
